Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a light receiving element, an imaging element, and an imaging device, and in particular, relates to a light receiving element, an imaging element, and an imaging device, in which characteristics can be improved.

Prior art was found for the claims as follows:
Matsuo Mie et al. [US 20090295979 A1: already of record] discloses the following claim limitations:
1. (Currently Amended) A light receiving element (i.e. A solid-state image pickup apparatus- ¶0010), comprising: 
an on-chip lens (i.e. microlenses 28- ¶0037, fig. 3); 
a multi-layer wiring layer (i.e. A multilayered wiring layer 29- ¶0037, fig. 3); and 
a semiconductor layer arranged between the on-chip lens and the multi-layer wiring layer (i.e. silicon substrate 20- ¶0040), wherein the semiconductor layer includes: 
a first charge detection unit (i.e. The charge detecting unit FD- fig. 3);
a second charge detection unit (i.e. The charge detecting unit FD- fig. 3);
wherein the multi-layer wiring layer includes a first wiring layer (i.e. first wiring layer 31-1- fig. 5) and a second wiring layer (i.e. second wiring layer 31-2- fig. 5), a reflection member (i.e. dummy wirings 311B- ¶0050), wherein the first wiring layer is disposed closest to the semiconductor layer (i.e. A wiring material that can absorb or reflect light having a wavelength equal to or more than the shortest wavelength of ultraviolet light is used for the wiring layers 31-1 through 31-4- ¶0044… A wiring 311A in the first wiring layer 31-1 is connected to an upper wiring so as to be electrically conducted, and the others are dummy wirings 311B. Although not shown, the wiring 311A is electrically connected to a lower field-effect transistor via a contact, which is not shown- ¶0050).
However, Matsuo does not teach explicitly:
wherein a part of the reflection member is provided directly under an N-type semiconductor region of the first charge detection unit or an N-type semiconductor region of the second charge detection unit in a plan view..
In the same field of endeavor, Hsu Tzu-Hsuan et al. [US 20070001100 A1: already of record] teaches:
wherein a part of the reflection member (i.e. The LRL 130- ¶0009, fig. 1) is provided directly under an N-type semiconductor region of the first charge detection unit (i.e. The sensor elements 120 each may comprise a light-sensing region (or photo-sensing region) which may be a doped region having N-type and/or P-type dopants formed in the semiconductor substrate 110 by a method such as diffusion or ion implantation- ¶0008) or an N-type semiconductor region of the second charge detection unit in a plan view (i.e. he semiconductor device 100 further comprises a light reflective layer (LRL) 130 formed on the front surface of the semiconductor substrate 110. The LRL 130 may be disposed over the sensor elements 120 formed on the semiconductor substrate 110 such that the light directed towards the back surface of the substrate 110 and through the sensor elements 120 can be reflected back to the sensor elements 120, the sensitivity thereof is thus enhanced- ¶0009).
However, Matsuo and Hsu do not teach explicitly:
wherein the semiconductor layer includes: 
a first voltage application unit to which a first voltage is applied; 
a second voltage application unit to which a second voltage is applied, the second voltage being different from the first voltage; 
 arranged around the first voltage application unit; and 
a second charge detection unit arranged around the second voltage application unit; 
the first wiring layer including first voltage application wiring configured to supply the first voltage, second voltage application wiring configured to supply the second voltage.
In the same field of endeavor, Fotopoulou Kyriaki Korina et al. [US 20170194367 A1: already of record] teaches:
wherein the semiconductor layer (i.e. a semiconductor layer 40- ¶0038, fig. 3) includes: 
a first voltage application unit to which a first voltage is applied (i.e. a control region MIX0- ¶0038, fig. 3);
a second voltage application unit to which a second voltage is applied(i.e. the potentials applied on MIX0 and MIX1- ¶0040), the second voltage being different from the first voltage (i.e. a control region MIX1- ¶0038- fig. 3);
a first charge detection unit arranged around the first voltage application unit (i.e. a detection region DET0- ¶0038, fig. 3);  and 
a second charge detection unit arranged around the second voltage application unit (i.e. a detection region DET1- ¶0038, fig. 3);
the first wiring layer including first voltage application wiring configured to supply the first voltage(i.e. see fig . 8), second voltage application wiring configured to supply the second voltage (i.e. The function of region 45 is to provide electrical isolation between the detectors and may contain circuitry- ¶0051).

Matsuo Mie et al. [US 20090295979 A1: already of record] discloses the following claim limitations:
20. (New) A light receiving element (i.e. A solid-state image pickup apparatus- ¶0010), comprising: 
an on-chip lens (i.e. microlenses 28- ¶0037, fig. 3); 
(i.e. A multilayered wiring layer 29- ¶0037, fig. 3); and 
a semiconductor layer arranged between the on-chip lens and the multi-layer wiring layer (i.e. silicon substrate 20- ¶0040), wherein the semiconductor layer includes: 
a first voltage application unit ((i.e. The charge detecting unit FD- fig. 3); 
a second voltage application unit (i.e. The charge detecting unit FD- fig. 3); 
wherein the multi-layer wiring layer includes a first wiring layer (i.e. first wiring layer 31-1- fig. 5) and a second wiring layer (i.e. second wiring layer 31-2- fig. 5), a reflection member (i.e. dummy wirings 311B- ¶0050), wherein the first wiring layer is disposed closest to the semiconductor layer (i.e. fig. 5), and wherein the reflection member overlaps with the first charge detection unit (i.e. The charge detecting unit FD- fig. 3) or the second charge detection unit in a plan view (i.e. see figs. 3).
However, Matsuo does not teach explicitly:
wherein a part of the reflection member is provided directly under an N-type semiconductor region of the first charge detection unit or an N-type semiconductor region of the second charge detection unit in a plan view..
In the same field of endeavor, Hsu Tzu-Hsuan et al. [US 20070001100 A1: already of record] teaches:
wherein a part of the reflection member (i.e. The LRL 130- ¶0009, fig. 1) is provided directly under an N-type semiconductor region of the first charge detection unit (i.e. The sensor elements 120 each may comprise a light-sensing region (or photo-sensing region) which may be a doped region having N-type and/or P-type dopants formed in the semiconductor substrate 110 by a method such as diffusion or ion implantation- ¶0008) or an N-type semiconductor region of the second charge detection unit in a plan view (i.e. he semiconductor device 100 further comprises a light reflective layer (LRL) 130 formed on the front surface of the semiconductor substrate 110. The LRL 130 may be disposed over the sensor elements 120 formed on the semiconductor substrate 110 such that the light directed towards the back surface of the substrate 110 and through the sensor elements 120 can be reflected back to the sensor elements 120, the sensitivity thereof is thus enhanced- ¶0009).
However, Matsuo and Hsu do not teach explicitly:
wherein the semiconductor layer includes: 
a first voltage application unit to which a first voltage is applied; 
a second voltage application unit to which a second voltage is applied, the second voltage being different from the first voltage; 
a first charge detection unit  arranged around the first voltage application unit; and 
a second charge detection unit arranged around the second voltage application unit; 
the first wiring layer including first voltage application wiring configured to supply the first voltage, second voltage application wiring configured to supply the second voltage, and 
the voltage supply line configured to supply the first voltage or the second voltage to the first voltage application wiring and the second voltage application wiring, wherein four voltage supply lines are arranged with respect to two columns of pixels.
In the same field of endeavor, Fotopoulou Kyriaki Korina et al. [US 20170194367 A1: already of record] teaches:
wherein the semiconductor layer (i.e. a semiconductor layer 40- ¶0038, fig. 3) includes: 
a first voltage application unit to which a first voltage is applied (i.e. a control region MIX0- ¶0038, fig. 3);
a second voltage application unit to which a second voltage is applied(i.e. the potentials applied on MIX0 and MIX1- ¶0040), the second voltage being different from the first voltage (i.e. a control region MIX1- ¶0038- fig. 3);
a first charge detection unit arranged around the first voltage application unit (i.e. a detection region DET0- ¶0038, fig. 3);  and 
(i.e. a detection region DET1- ¶0038, fig. 3);
the first wiring layer including first voltage application wiring configured to supply the first voltage(i.e. see fig . 8), second voltage application wiring configured to supply the second voltage (i.e. The function of region 45 is to provide electrical isolation between the detectors and may contain circuitry- ¶0051), and
the voltage supply line configured to supply the first voltage or the second voltage to the first voltage application wiring and the second voltage application wiring, wherein four voltage supply lines are arranged with respect to two columns of pixels (Examiner’s notes: two potentials are applied on MIX0 and MIX1 per pixel, therefore there are four potentials applied for two pixels- fig. 3-4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Matsuo with the teachings of Fotopoulou in order to decrease the power consumption of CAPDs while reducing the size of the pixels and maintaining a high speed of demodulation (Fotopoulou- ¶0012).

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488